DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed in the Amendment (“Response”) on 12 August 2022 have been fully considered but they are not persuasive. Examiner has combed through Applicant’s Instant Specification to no avail in order to attempt to find an amendment with this specific embodiment that would overcome the rejection under 35 USC 101 under the Office’s new guidance. Initializing a data structure comprising a plurality of nodes is similar to someone drawing a map on pen and paper with a central hub/node and lines extending outward to nodes which represent fulfillment centers (FCs) with an assigned quantity of items. Adjusting the data structure is similar to someone modifying the assigned quantity on the map with different quantities. The focus of the current claims is not an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools, such as generic data structures. This judicial exception is not integrated into a practical application. In particular, the claim only recites three additional elements – “at least one processor”, “data structure” and “a computer system”.  The “at least one processor”, “a data structure” and “computer system,” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, forwarding instructions to a computer system, i.e. displaying the adjusted quantities to a computer, thereby allowing a human operator to deliver the adjusted quantities to the different FC nodes is not a practical application and not an automated means of delivering the quantities. Therefore, the claims are directed to an abstract idea.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 21-40 are directed to receiving information, determining weighting factor, receiving product identifier divided into one or more categories, performing preliminary mapping, rebalancing the preliminary mapping and forwarding instructions based on the preliminary mapping, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claims are directed to a process and a machine.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 31 (and similarly claims 21 and 40) recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
A computer-implemented method for inventory shuffling, the method being performed by at least one processor executing stored instructions to perform steps comprising:
receiving information comprising data regarding a network of a plurality of fulfillment centers (FCs), the data comprising a capacity of each FC;
initializing a data structure comprising a plurality of nodes, the plurality of nodes corresponding to the plurality of FCs;
determining, based on the capacity of each FC, a weighting factor associated with each FC relative to the received FC capacities, wherein the weighting factor is associated with an inbound capacity of the respective FC and an inventory level in the respective FC;
receiving, for assignment to one or more FCs, a product identifier associated with a product, the identifier associated with a quantity and a minimum order quantity, wherein the product identifiers are divided into one or more categories by:
receiving information associated with a plurality of product identifiers, the information comprising demand of each product identifier; 
assigning a plurality of subsets of the product identifiers with highest demand forecast quantities to a first set of categories; and 
assigning the remaining subsets of the product identifiers with the next highest demand forecast quantities to a second set of categories; and 
performing a preliminary mapping of the quantity to the plurality of FCs based on the associated minimum order quantity; 
determining a category associated with the product identifier; 
based on determining that the product identifier is associated with the first set of categories, rebalancing the preliminary mapping of the quantity, wherein rebalancing the preliminary mapping comprises:
adjusting the data structure comprising the plurality of nodes to reassign the quantity to the plurality of FCs based on the weighting factor associated with each of the plurality of FCs; and 
forwarding instructions to a computer system to cause a received quantity to be delivered to the network based on the rebalanced preliminary mapping.
The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and/or certain methods of organizing human activity performed by generic computer components. That is, other than reciting “at least one processor”, “a data structure” and “a computer system,” nothing in the claim element precludes the step from practically being performed in the mind or a method of organized human activity. For example, but for the “at least one processor”, “data structure” and “computer system,” language, “receiving information comprising data regarding a network of a plurality of fulfillment centers (FCs), the data comprising a capacity of each FC; initializing … a plurality of nodes, the plurality of nodes corresponding to the plurality of FCs; determining, based on the capacity of each FC, a weighting factor associated with each FC relative to the received FC capacities, wherein the weighting factor is associated with an inbound capacity of the respective FC and an inventory level in the respective FC; receiving, for assignment to one or more FCs, a product identifier associated with a product, the identifier associated with a quantity and a minimum order quantity, wherein the product identifiers are divided into one or more categories by: receiving information associated with a plurality of product identifiers, the information comprising demand of each product identifier; assigning a plurality of subsets of the product identifiers with highest demand forecast quantities to a first set of categories; and assigning the remaining subsets of the product identifiers with the next highest demand forecast quantities to a second set of categories; and performing a preliminary mapping of the quantity to the plurality of FCs based on the associated minimum order quantity; determining a category associated with the product identifier; based on determining that the product identifier is associated with the first set of categories, rebalancing the preliminary mapping of the quantity, wherein rebalancing the preliminary mapping comprises: adjusting … the plurality of nodes to reassign the quantity to the plurality of FCs based on the weighting factor associated with each of the plurality of FCs; and forwarding instructions … to cause a received quantity to be delivered to the network based on the rebalanced preliminary mapping” in the context of this claim encompasses certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Further, “initializing … a plurality of nodes, the plurality of nodes corresponding to the plurality of FCs; assigning a plurality of subsets of the product identifiers with highest demand forecast quantities to a first set of categories; and assigning the remaining subsets of the product identifiers with the next highest demand forecast quantities to a second set of categories; and performing a preliminary mapping of the quantity to the plurality of FCs based on the associated minimum order quantity; determining a category associated with the product identifier; based on determining that the product identifier is associated with the first set of categories, rebalancing the preliminary mapping of the quantity, wherein rebalancing the preliminary mapping comprises: adjusting … the plurality of nodes to reassign the quantity to the plurality of FCs based on the weighting factor associated with each of the plurality of FCs;” in the context of this claim encompasses mental processes. If the claim limitations, under its broadest reasonable interpretation, covers steps which could be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites three additional elements – “at least one processor”, “a data structure” and “a computer system”.  The “at least one processor”, “data structure” and “computer system,” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
“at least one processor”, 
“a networked server”,
“a memory”,
“a data structure”, and 
“a computer system,.”
As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) , the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

	



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/             Primary Examiner, Art Unit 3627